Citation Nr: 1015802	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  04-28 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for type II diabetes mellitus on an extra-schedular basis.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran had active service from January 1964 to January 
1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In May 2009, the Board remanded the claim of entitlement to 
an initial rating higher than 20 percent for type II diabetes 
mellitus, on an extra-schedular basis, for further 
evidentiary development.  In August 2009, the Veteran 
submitted additional evidence in support of his claim and 
waived the right to have the evidence initially considered by 
the RO.  38 C.F.R. § 20.1304(c) (2009).

The issues of entitlement to service connection for residuals 
of a stroke, peripheral neuropathy, diabetic retinopathy, and 
hypertension, all secondary to service-connected type II 
diabetes mellitus, have been raised by the record, but have 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
them, and they are referred to the AOJ for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board observes that the arguments advanced by the Veteran 
and his representative in support of the present claim for an 
initial rating higher than 20 percent for type II diabetes 
mellitus, on an extra-schedular basis, essentially raise the 
issue of entitlement to TDIU due to the service-connected 
disability.  In adjudicating the increased rating claim, the 
RO/AMC must also consider it in conjunction with the TDIU 
claim.  The Court recently held that a claim for a TDIU is 
not a freestanding claim.  Rather, it is a claim for an 
increased rating (a total rating based on individual 
unemployability) for the underlying disability(ies).  Such a 
claim may be expressly raised or it may be "reasonably raised 
by the record," and the claim may be filed as a component of 
an initial claim or as a claim for an increased rating for a 
service-connected disability.  If a Veteran asserts 
entitlement to a TDIU during the appeal of the initial 
evaluation assigned, such as in the present case, the issue 
is part of the underlying claim for an increased initial 
evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In 
light of the Court's decision in Rice, the Board finds that 
the Veteran has raised the issue of entitlement to a TDIU as 
part of his claim for an initial rating higher than 20 
percent for type II diabetes mellitus on an extra-schedular 
basis. 

As noted in the introduction of this decision, the Veteran 
has raised claims of service connection for residuals of a 
stroke, peripheral neuropathy, diabetic retinopathy, and 
hypertension, all secondary to service-connected type II 
diabetes mellitus.  In a VA clinical treatment note in 
December 2004, a neurologist noted a medical history that 
included hypertension, diabetes mellitus, and ischemic 
cerebrovascular disease.  The neurologist indicated that the 
Veteran had multiple risk factors for cerebrovascular disease 
and stroke, including hypertension and diabetes mellitus, and 
opined that it was more likely than not that the Veteran's 
diabetes was a major cause of the ischemic small vessel 
cerebrovascular disease.  During a VA examination in December 
2008, the Veteran stated he was unemployed and had retired 
because of left upper and lower extremity weakness, which the 
VA examiner stated was a complication of the diabetes 
mellitus. Thereafter, in August 2009, the Veteran submitted 
evidence in support of his claim for an increased initial 
rating for diabetes mellitus, to include a January 2005 
medical note wherein a clinician opined that the Veteran's 
multiple medical problems rendered him totally and 
permanently disabled.  The clinician noted that the Veteran's 
mobility was restricted and the Veteran was no longer capable 
of performing work for which he had trained.  In an 
accompanying statement, the Veteran reported that he had been 
unable to work since he suffered a stroke in 2002.  The 
Veteran stated that his stroke was more likely than not 
caused by the service-connected diabetes mellitus type II.  


Given that the Veteran has raised the issues of entitlement 
to service connection for residuals of a stroke, peripheral 
neuropathy, diabetic retinopathy, and hypertension, all 
secondary to service-connected type II diabetes mellitus, and 
if granted, this could result in eligibility for a TDIU, the 
Board finds that the claim for a TDIU is inextricably 
intertwined with the referred claims, and that the claim for 
a TDIU should be considered after a decision is rendered on 
the service connection claims.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (issues are "inextricably 
intertwined" when a decision on one issue would have a 
"significant impact" on a Veteran's claim for the second 
issue).

The Board notes that the TDIU claim is also intertwined with 
the issue of the Veteran's entitlement to an extraschedular 
rating for his service-connected type II diabetes mellitus, 
as they both relate to the impact of the Veteran's type II 
diabetes mellitus on his employability.  See 38 C.F.R. §§ 
3.321(b)(1), 4.16 (2008); see also Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).  In other words, if the Veteran's 
claim for TDIU is granted, it will certainly impact the 
extraschedular rating determination.  If necessary, 
consideration of an extraschedular evaluation for the 
service-connected type II diabetes mellitus will be further 
considered following adjudication of the TDIU claim. 

Accordingly, the case is REMANDED for the following action:

1.  Undertake all indicated development 
in response to the Veteran's claims for 
service connection for residuals of a 
stroke, peripheral neuropathy, diabetic 
retinopathy, and hypertension, all 
secondary to the service-connected type 
II diabetes mellitus.  Then adjudicate 
the claims and inform the Veteran of his 
appellate rights with respect to all 
decisions rendered.

2.  After the above development is 
completed, schedule the Veteran for an 
examination to ascertain the impact of 
his service-connected disability(ies) on 
his unemployability.  The examiner must 
evaluate and discuss the effect of all of 
the Veteran's service-connected 
disability(ies) on the Veteran's 
employability.  The examiner should opine 
as to whether it is at least as likely as 
not (50 percent or greater probability) 
that the Veteran's service-connected 
disability(ies), without consideration of 
his non-service-connected disabilities, 
render(s) him unable to secure or follow 
a substantially gainful occupation.  The 
claims folder should be reviewed by the 
examiner and the examination report 
should note that review.

3.  Then, readjudicate the claims.  
Readjudication should include 
consideration of whether referral of the 
Veteran's initial rating claim to the 
Director, Compensation and Pension 
Service, for extraschedular consideration 
is warranted.  See 38 C.F.R. §§ 3.321(b), 
4.16(b) (2009).  If any decision remains 
adverse to the Veteran, issue a 
supplemental statement of the case.  
Allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



